        Case 5:21-cv-00742-FB-ESC Document 15 Filed 08/26/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


FAIRMONT-IMANUEL BANKHOUSE,                       §
                                                  §
                   Plaintiff,                     §                  SA-21-CV-00742-FB
                                                  §
vs.                                               §
                                                  §
UNITED STATES OF AMERICA,                         §
                                                  §
                   Defendant.                     §

                                              ORDER

       Before the Court in the above-styled cause of action is Plaintiff’s pro se Motion for

Declaratory Relief Regarding Service [#12], by which he asks the Court to declare that he has

attempted to perfect service in good faith on the Defendants in this action and to enable him to

correct any defects in service if they are detected. Plaintiff attaches to his motion postal receipts,

reflecting that he sent certain documents to the United States Postal Service and the Attorney

General of the United States on August 17, 2021, via first class and certified mail, return receipt

requested.   (Receipts [#12-1, #12-2, #13].)      Additional documents confirm that one of his

mailings arrived on August 23, 2021, but the other was still in transit as of August 24, 2021.

(Receipts [#13-1, #13-2].)

       Defendants filed a response to Plaintiff’s motion, asking the Court to dismiss the motion

as premature, in light of the fact that there is no pending motion to dismiss or order to show

cause as to the issue of service. Defendants reiterate that on August 17, 2021, this Court ordered

that Plaintiff has until November 3, 2021, to effectuate service on all Defendants pursuant to

Rule 4(i) of the Federal Rules of Civil Procedure. (Order [#11].) Defendants further explain that

the United States Attorney’s Office for the Western District of Texas received a copy of



                                                  1
        Case 5:21-cv-00742-FB-ESC Document 15 Filed 08/26/21 Page 2 of 2




Plaintiff’s Complaint and summons via hand delivery on August 13, 2021. The Court agrees

with Defendants that based upon Plaintiff’s filings, he should receive a “Green Card” verifying

service on the other Defendants—the United States Postal Service and the Attorney General—

and indicating the date of service. Plaintiff should file these Green Cards with the Court as

evidence of the date and method of service, as he did regarding service on the United States

Attorney’s Office.

        At this time, the Court does not perceive there to be any defects with respect to Plaintiff’s

attempts at service. The Court will therefore dismiss Plaintiff’s motion. If issues with service

arise at a later date, either party may petition the Court for the appropriate relief.

        IT IS THEREFORE ORDERED that Plaintiff’s pro se Motion for Declaratory Relief

Regarding Service [#12] is DISMISSED.

        SIGNED this 26th day of August, 2021.




                                                ELIZABETH S. ("BETSY") CHESTNEY
                                                UNITED STATES MAGISTRATE JUDGE




                                                   2
